                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       ]
                                               ]       Crim. No. 18-10324-PBS
               v.                              ]
                                               ]
GEORGE KRITOPOULOS                             ]

                        JOINT MOTION TO CONTINUE TRIAL DATE

       Counsel for the United States and defendant George Kritopoulos (“Kritopoulos”) jointly

move to continue the trial date, currently set to begin on October 28, 2019. In support of this

motion, the parties states the following:

       Ten months ago, on September 19, 2018, Kritopoulos was indicted and charged with one

count of conspiracy, two counts of wire fraud, six counts of wire fraud, one count of aiding and

assisting the submission of a false tax return, and one count of obstruction of an official

proceeding. The Indictment alleges a nearly ten-year mortgage fraud scheme and conspiracy

involving the fraudulent procurement of mortgage loans to purchase and sell more than twenty

properties in Salem, Massachusetts, as well as tax fraud and obstruction of justice. The

discovery materials produced to defendant consist of more than 250,000 pages.

       AUSA Balthazard, one of the two prosecutors assigned to this case, has been involved in

the Kritopoulos investigation since 2012. AUSA Balthazard is presently scheduled to start a

two-week fraud trial before Senior Judge Wolf beginning August 5. At the completion of that

trial, AUSA Balthazard intended to take two-weeks of annual leave. The FBI Special Agent and

FBI Financial Analyst assigned to this case are the lead investigators and have both been

involved since at least 2012. They have interviewed most, if not all, of the witnesses who are

likely to testify at trial, and their historical memory about this investigation, the evidence, and



                                                   1
witnesses, will be invaluable resources in trying this case. However, both are assigned to

another, unrelated case that is scheduled to go to trial in New Hampshire the first week of

November, and the analyst will be out of the country the week before October 28.1 AUSA

Bloom, a Senior Litigation Counsel in the U.S. Attorney’s Office, was assigned to work on this

matter in May 2017 because of the volume and complexity of the records, the number of

properties and loans involved, the number of witnesses, and the expectation that the case would

ultimately go to trial and she would be co-counsel trying it. AUSA Bloom has devoted a

considerable amount of time to learning the intricacies of this case, and her contributions were

essential to resolving the charges against two of Kritopoulos’s co-conspirators, and to obtaining

the present Indictment. AUSA Bloom is scheduled to be on trial in another case in this district

beginning on October 7, and continuing for approximately three weeks.

       On January 10, 2019, Assistant Federal Defender Oscar Cruz was appointed to replace

the attorney who had represented Kritopoulos during the previous five years. AFD Cruz has a

previously-scheduled vacation planned for the week of November 11, 2019, the week before

Thanksgiving. He is also scheduled to start a two-week trial in Springfield beginning on

December 2, which would leave him little time to prepare for that if the Kritopoulos trial goes

forward on October 28 .

       On May 7, 2019, the Court set this case for trial beginning September 10, 2019. On June

5, 2019, Kritopoulos informed the Court that he intended to plead guilty to all counts, and

requested that the trial date and all other deadlines be cancelled and a Rule 11 hearing scheduled.

The Court allowed the motion, and set the hearing for July 9, 2019. In order to afford




       1
           The undersigned AUSA only learned of these conflicts after the Court set the trial date.

                                                  2
Kritopoulos the full benefit of acceptance of responsibility under the Sentencing Guidelines, the

government suspended preparing for trial. However, at the very last minute, late on July 8, 2019,

Kritopoulos informed the government through counsel that he did not intend to plead guilty.

        On July 9, 2019, the Court held a status conference and set a new trial date of October 28,

2019. In doing so, the Court rejected the parties’ joint request that the trial begin no earlier than

mid-January 2020 in order to accommodate all counsels’ conflicts and permit sufficient time to

prepare for a lengthy and complicated trial, in light of those other conflicts.

        As the government informed the Court, if the October 28 trial date stands, AUSA Bloom

will be unable to participate in the trial, and will have to be replaced by someone with no

knowledge of the case. The extensive time and work that AUSA Bloom has devoted to this case

over the past year and a half, specifically so she would be prepared to co-try it, will have been

wasted. Instead, the government will be required to promptly assign both a new AUSA and new

case agent in order for them to become familiar with the large volume of records and evidence in

this case in time for trial. Both will be hindered by the fact that AUSA Balthazard is currently

devoting all of his time to preparing for the two-week August 5 trial, and will be unable to assist

a newly-assigned AUSA in getting familiar with the evidence in this case and preparing it for

trial, until at least the end of August.

        Assigning another AUSA and FBI agent to this case will unnecessarily disrupt other

ongoing investigations that they are currently working on, and will deprive the government of

continuity of counsel who has long been assigned to this case. Even if the Court were to go full

days, denying the continuance would put at risk defense counsel’s scheduled leave, or could

force a week-long suspension of the jury’s deliberations, to the detriment of both parties.




                                                  3
       The Speedy Trial Act specifically provides that, in determining whether to grant a

continuance, the court shall consider, among other things, “[w]hether the failure to grant such a

continuance . . . would unreasonably deny the defendant or the Government continuity of

counsel . . . .” 18 U.S.C. §3161(h)(8)(B)(iv) (emphasis added); see United States v. Richardson,

421 F.3d 17, 29 (1st Cir. 2005) (“The government’s need for continuity of counsel is a valid

statutory ground for granting a continuance in the interest of justice”; citing to 18 U.S.C.

§3161(h)(8)(B)(iv)).

       A delay of a mere three months to afford the parties continuity of counsel is in the

interests of justice. A trial in mid-to-late January would be just sixteen months after indictment,

not an unreasonable length of time for a case of this complexity expected to take three weeks to

try.

       For all the above reasons, the parties jointly request that the Court continue the trial to a

date no earlier than January 21, 2020.

       Respectfully submitted,

       Andrew E. Lelling                              George Kritopoulos
       United States Attorney                         Defendant


By:    /s/ Mark J. Balthazard                          /s/ Oscar Cruz, Jr.
       MARK J. BALTHAZARD                             OSCAR CRUZ, JR.
       SARA MIRON BLOOM                               Assistant Federal Public Defender
       Assistant U.S. Attorneys                       51 Sleeper Street, 5th Floor
       U.S. Attorney’s Office                         Boston, MA 02210
       1 Courthouse Way, Suite 9200                   617-223-8061
       617-748-3100                                   Oscar_Cruz@fd.org
       Mark.balthazard@usdoj.gov
       sara.bloom@usdoj.gov




                                                  4
                                 CERTIFICATE OF SERVICE

I hereby certify that this document, filed through the ECF system, will be sent on July 15, 2019
electronically to the registered participants as identified on the Notice of Electronic Filing, and
that paper copies will be sent to any non-registered participants.

                                              /s/ Mark J. Balthazard
                                              MARK J. BALTHAZARD
                                              Assistant United States Attorney

July 15, 2019




                                                  5
